Case 3:19-cr-00192-HES-JRK Document 56 Filed 11/18/19 Page 1 of 2 PageID 280




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                        Case No: 3:19-cr-192-HES-MCR


YANG YANG
_________________________________/

       YANG’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE DISCOVERY MOTIONS

      Comes Now the Defendant, YANG YANG (“Yang”), by and through the

undersigned counsel, to move this Honorable Court for an unopposed motion for a

thirty (30) day extension of time from the current due date of November 19, 2019,

to file discovery motions, in the above styled matter. In support of this motion, Yang

states as follows:

      Yang is currently being housed at the Baker County Detention Center.

      The discovery has not yet been provided to counsel for Yang.                The

government has indicated that the discovery is voluminous so it will take

undersigned counsel some time to review it all. Due to the above, Yang is requesting

an extension of time to file discovery motions.

      Assistant United States Attorney Michael Coolican indicated that the

government is not opposed to the relief requested in this motion.

      WHEREFORE, the Defendant, YANG YANG, respectfully requests that this
Case 3:19-cr-00192-HES-JRK Document 56 Filed 11/18/19 Page 2 of 2 PageID 281




Honorable Court grant this unopposed motion and extend the deadline for the filing

of discovery motions for thirty (30) days from the current due date of November 19,

2019, in the above styled matter.

                                        Respectfully submitted,

                                        KENT & McFARLAND
                                        ATTORNEYS AT LAW

                                        s/William Mallory Kent
                                        William Mallory Kent
                                        Florida Bar No. 0260738
                                        24 North Market Street
                                        Suite 300
                                        Jacksonville, FL 32202
                                        (904) 398-8000
                                        (904) 348-3124 FAX
                                        (904) 662-4419 Cell Phone
                                        kent@williamkent.com
                                        COUNSEL FOR YANG


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 18, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send

a notice of electronic filing to the following and all counsel of record:

      Michael Coolican
      michael.coolican@usdoj.gov



                                        s/William Mallory Kent
                                         William Mallory Kent
